By the Court,

O’Grady, J.
The statute authorizes the electors at the annual township meeting to vote a tax of not exceed, ing two hundred and fifty dollars for the improvement of roads and bridges in the township. Comp. Laws,, p. 341, § 994. This is to pay .the expense of improvements deemed necessary on roads and bridges, over and above the labor to be assessed in that year. Ib. § 993. And it is to be levied and .collected in the same manner as other township monied expenses, § 994.
Other township expenses are levied and collected as follows:
1. The Township Clerk on or before the 1st day October, in each year is to deliver to the supervisor of his township (or ward if in a city) a certified statement of all monies proposed to be raised therein by taxation, together with a statement of the aggregate amount thereof, to be by the supervisor delivered to the county clerk on or before the second Monday of the same month, to be filed in his office, and laid before the Board of Supervisors at its annual meeting, (Sess. L. 1869, p. 336, § 26.)
2. After equalization of the rolls, and apportionment of the State and County taxes, the County Clerk delivers certificates of the amounts apportioned to be assessed on the property of each township for State, County, Township, fractional school district and other purposes, to the supervisor of the proper township or ward. Id. § 32
3. The supervisor proceeds to assess the taxes for the *222amount specified in such certificate according to and }n proportion to the individual and-particular estimate and valuation specfied in the assessment roll.for the year. Id. p. 339.,. §33.
The township is divided into road districts, C. I., p. 340, § 991, bat it is insisted by the plaintiif that by the charter, the village o+ Houghton is a separate road district, and hence not liable to pay any part of the expense of improvement of roads and bridges outside oí the village. This does not follow. The Commissioners of highways, may levy a highway tax in the several road districts, not exceeding one days Labor for each $100 of valuation besides thé poll tax — O. L., p.. 347, § 1017, to be worked out within the respective districts, for which the same is levied, and if not worked or commuted, it is-to be returned to the supervisor who levies the same on the delinquent property, and to be collected like other, taxes and expended in the district where the same was assessed. G. L., p. 352, § 1038.
In case these taxes are not deemed sufficient, § 993 & 994 > provide tor making up the deficiency by a general tax upon the whole property of the township, which may be all applied in one or more of the road districts, but without-regard to the districts in which it was raised.
The Highway law, and the village charter, taken together, constitutive the law as applied to this case — under the charter the Common Council have power to levy a tax of hot exceeding one-half of one per cent for a highway tax.aiid a ppll tax not exceeding $1,00 on each inhabitant not exempt, Spss: L., 1867, vol. 2,'p. 1092, § 24, for'streets within the village, to be expended under the direction of the village authorities, and the commissioners may levy taxes in the several road districts outside of the village, within the limit,s prescribed in C. L., p. 347, § 1017, to be worked out on the streets under the direction of overseers of highways for. the respective districts.
In case there should be a deficiency either in the village or in the road districts, a general tax may be levied on the property of the township, under § 994. This tax may .be laid out in such part of the township as the Commissioners of Highways may direct — there being no restriction in that respect — either within or without the village, or both. If within the village, *223probably under the direction of the Common Council or street committee.
Unless, ¡then, the village of Houghton is distinct from and not a part of the township of Portage (which it is not) the property in the village is liable for this as all other township taxes.
But § 53, of the charter, Bess. L., 1867, vole 2, p. 1109, provides that the inhabitants of the village are liable to the operation of all township laws, except as otherwise provided in the charter' — and moreover, the electors of the village are also electors bf the township, and voted on the raising ofthe very tax in question.
The tax is a general, township tax,for the benefit ofthe township, and must be levied eque. laj on all the pi operty of the township — Laws of 1869, p. 339, § 33; C. L., p. 341, § 994; Constition, Art. 14, Sec. 11; O’Kane vs. Treat, et al., 25 Ill., p. 557.
Judgment must be for the defendant.